UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-2103


RUFUS JULIUS CORNELIUS ANDERSON,

                Plaintiff - Appellant,

          v.

GREENVILLE HOSPITAL SYSTEM; SOUTH CAROLINA DEPARTMENT          OF
EMPLOYMENT AND WORKFORCE; SOUTH CAROLINA DEPARTMENT            OF
PROBATION AND PAROLE BOARD,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.   Mary G. Lewis, District Judge.
(6:15-cv-02556-MGL)


Submitted:   December 17, 2015            Decided:   December 21, 2015


Before DIAZ and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Rufus J. C. Anderson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Rufus   Julius     Cornelius     Anderson       appeals       the    district

court’s order denying relief on his employment discrimination

complaint.      The     district     court    referred       this    case     to     a

magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2012).

The   magistrate     judge   recommended      that    relief    be    denied       and

advised Anderson that failure to file timely objections to this

recommendation could waive appellate review of a district court

order based upon the recommendation.

      The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review

of the substance of that recommendation when the parties have

been warned of the consequences of noncompliance.                         Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas

v. Arn, 474 U.S. 140 (1985).                Anderson has waived appellate

review   by   failing   to   timely   file     objections      after      receiving

proper   notice.       Accordingly,    we    affirm    the     judgment     of     the

district court.

      We dispense with oral argument because the facts and legal

contentions    are   adequately    presented     in    the   materials       before

this court and argument would not aid the decisional process.

                                                                           AFFIRMED




                                       2